UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7597


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SUSAN GRAY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:17-cr-00130-MSD-RJK-1)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Susan Gray appeals the district court’s order dismissing without prejudice her

motion for a sentence reduction under 18 U.S.C. § 3582(c) (2018) and the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for

the reasons stated by the district court. United States v. Gray, No. 4:17-cr-00130-MSD-

RJK-1 (E.D. Va., Oct. 7, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2